Name: Commission Regulation (EEC) No 3693/91 of 17 December 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 12. 91 Official Journal of the European Communities No L 350/15 COMMISSION REGULATION (EEC) No 3693/91 of 17 December 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, sions concerning the classification of cheese for proces ­ sing ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3537/91 (2), and in particular Article 9 thereof, Whereas CN code 0406 90 1 1 covers cheese for proces ­ sing ; whereas pursuant to Annex I (i) to Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 1502/90 (4), a reduced levy applies on an autonomous basis to imports of some cheeses falling within this code ; whereas where the reduced levy is applied, the cheeses are subject to the formalities provided for by Commission Regulation (EEC) No 4142/87 of 9 December 1987 deter ­ mining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use (*), as last amended by Regulation (EEC) No 1419/91 (6) ; whereas footnotes should be added to CN code 0406 90 1 1 referring to the reduced levy and the end-use ; whereas Regulation (EEC) No 2658/87 should be amended accordingly ; Whereas Regulation (EEC) No 2658/87 established the nomenclature of goods hereinafter referred to as the combined nomenclature, which serves the purposes both of the Community's common customs tariff and of its external trade statistics ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Nomenclature Committee, Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to adopt provi HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2658/87 is amended as follows : 1 . CN code 0406 90 1 1 reads : Rate of duty 'CN code Description autonomous% or levy (AGR) conventional % Supplementary unit 1 2 3 4 5 0406 90 11   For processing (*) 23 (AGR) (2) 0 9 2. the following is added as footnote 5 : '(*) Admission under this subheading is subject to the conditions laid down by the rele ­ vant Community provisions.' (J) OJ No L 196, 5 . 7. 1982, p. 1 . (4) OJ No L 141 , 2. 6. 1990, p. 5. O OJ No L 387, 31 . 12. 1987, p. 1 . M OJ No L 135, 30. 5. 1 991 , p. 30.(') OJ No L 256, 7. 9 . 1987, p. 1 .(2) OJ No L 335, 6. 12. 1991 , p . 9 . No L 350/16 Official Journal of the European Communities 19. 12. 91 Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission